                  IN THE UNITED STATES BANKRUPCTY COURT
                         FOR THE DISTRICT OF NEW MEXICO

  IN RE:

         Dorothy Marie Byrd

                Debtor                                        Case No. 18-11852-ta7

                  STIPULATED ORDER TO CONTINUE HEARING

         Wells Fargo Bank, N.A., as successor by Merger to Wells Fargo Financial Bank,

  its assignees and/or successors, by and through its undersigned attorney (“Movant”), and

  Chapter 7 Trustee, Philip Montoya, hereby agree and stipulate that the hearing currently

  set for December 10, 2018 at 9:00 AM on the Movant’s Motion for Relief from the

  Automatic Stay in the above-referenced bankruptcy case shall be continued. Therefore,

  the hearing will be continued to January 7, 2019 at 9:30 AM.




                                                                                File No. NM-18-148872
                                                 Stipulation to Continue Hearing, Case No. 18-11852-ta7
Case 18-11852-t7      Doc 41    Filed 12/13/18     Entered 12/13/18 14:20:44 Page 1 of 2
  Date:12/11/18             McCarthy & Holthus, LLP

                            By: /s/ Daniel Grunow
                                Daniel Grunow, Esq.
                                Attorney for Movant,
                                6501 Eagle Rock NE, Suite A-3
                                Albuquerque, NM 87113
                                (505) 219-4900
                                dgrunow@mccarthyholthus.com


  Date:12/11/18             TRUSTEE

                            By: Approved via e-mail on 12/11/18
                                Philip J. Montoya
                                1122 Central Ave SW Ste #3
                                Albuquerque, NM 87102
                                505-244-1152




                                                                             File No. NM-18-148872
                                              Stipulation to Continue Hearing, Case No. 18-11852-ta7
Case 18-11852-t7   Doc 41    Filed 12/13/18     Entered 12/13/18 14:20:44 Page 2 of 2
